Judgment modified by providing, instead of the injunctive provisions thereof, that defendants be restrained, during the periods mentioned in the judgment, from (a) directly or indirectly doing a laundry business or engaging in any laundry transactions with any customer of plaintiff with whom defendants had such business and transactions in behalf of plaintiff while in its employ, and (b) from soliciting, directly or indirectly, the customers whom they served while in the employ of plaintiff, and from working, directly or indirectly, for themselves or for any one else in collecting, delivering or soliciting laundry in the territory in which they worked as laundry drivers while in the employ of plaintiff. As so modified, the judgment, in so far as appealed from, is unanimously affirmed, with costs to appellants, on authority of Clark Paper & Mfg. Co. v. Stenacher (236 N. Y. 312). Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ. Settle order on notice.